Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered December 14, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendants’ suppression motion was properly denied. We decline to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The factual issue concerning the operability of the weapon was properly presented to the jury and we see no reason to disturb its verdict.
Defendant’s claim that he was denied a fair trial as a result of the People’s unsuccessful attempt to prove a count of the indictment that was ultimately dismissed is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit. Defendant has made no showing of bad faith or prejudice (see, People v Brown, 83 NY2d 791). Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.